Citation Nr: 0117125	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  97-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
total right knee arthroplasty with traumatic arthritis, 
currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for left ankle 
eversion with degenerative changes, currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1941 to 
September 1945 and from June 1946 to May 1947.  

In an October 1998 decision, the Board of Veterans' Appeals 
(Board) granted service connection for a left ankle disorder 
secondary to the appellant's service-connected residuals of a 
total right knee arthroplasty, denied service connection for 
a left hip disorder secondary to residuals of a total right 
knee arthroplasty, and denied an increased rating for 
residuals of a total right knee arthroplasty.  The appellant 
appealed the Board's October 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 1999 Joint Motion for Remand, the appellant and VA agreed 
that a remand was necessary with regard to the issue of 
entitlement to an increased rating for residuals of a total 
right knee arthroplasty.  They also agreed that the Court did 
not have jurisdiction regarding the secondary service 
connection claim for a left ankle disorder because the Board 
had granted that claim, and that the claim of entitlement to 
secondary service connection for a left hip disorder should 
be dismissed.  Following a June 1999 Order by the Court that 
granted the Joint Motion for Remand, the Board remanded the 
claim of entitlement to an increased rating for residuals of 
a total right knee arthroplasty in December 1999 for 
additional development.  

While the appellant's appeal of the October 1998 Board 
decision was being addressed, he filed a notice of 
disagreement with the assignment of a 10 percent rating for 
left ankle eversion with degenerative arthritis by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) in a March 1999 rating decision.  After 
receiving a Statement of the Case in April 1999, he perfected 
his appeal later that month.  Although an August 2000 rating 
decision assigned a 20 percent rating for the appellant's 
left ankle disorder, he has continued to express his 
disagreement with the rating assigned for his left ankle 
disorder.  Therefore, the issue of entitlement to an 
increased rating for left ankle eversion with degenerative 
changes is also before the Board.  


REMAND

The appellant indicated in two December 2000 statements that 
he desired to appear at a hearing at the RO before a member 
of the Board.  A January 2001 VA letter advised him that he 
would be placed on the Travel Board docket.  However, review 
of the claims file does not show that the appellant has been 
scheduled for a Travel Board hearing, and there is no 
indication that the appellant has changed his mind regarding 
his desire to appear at a Travel Board hearing.  Hence, in 
order for the Board to ensure full compliance with due 
process requirements, the case must be remanded to the RO for 
the following action:  

The RO should schedule the appellant for a 
Travel Board hearing before a member of the 
Board of Veterans' Appeals.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


